Gardner, J.
This court in a judgment entered in this case (Drewry v. State, 83 Ga. App. 354, 63 S. E. 2d, 429), affirmed the judgment of the Superior Court of Clarke County, and the Supreme Court on certiorari having reversed the judgment of this court (Drewry v. State, 208 Ga. 239, 65 S. E. 2d, 916), the judgment of affirmance originally rendered by this court is vacated, and the judgment of the trial court is thus reversed.
This case was originally assigned to the second division of this court, and, there being a dissent in said division, was considered and decided by the court as a whole, as required by the act approved March 8, 1945 (Ga. L. 1945, p. 232). This opinion, following the ruling of the Supreme Court, is likewise submitted to the court as a whole.

Judgment reversed.


Sutton, C.J., MacIntyre, P.J., Felton, Townsend, and Worrill, JJ., concur.